1

2

3

4

5                              UNITED STATES DISTRICT COURT

6                         SOUTHERN DISTRICT OF CALIFORNIA

7    UNITED STATES OF AMERICA,                 Case No. 18-CR-4653-CAB

8                Plaintiff,
                                               ORDER AND JUDGMENT TO DISMISS
9         v.                                   INDICTMENT WITHOUT PREJUDICE
10
     JAVIER VILLANUEVA GUERRERO,
11
                        Defendant.
12
         Based   upon    the    Motion   of   the   United   States,   and   good   cause
13

14 appearing therefor,

15       IT IS HEREBY ORDERED that the Indictment in Case Number 19-CR-

16 4653-CAB shall be dismissed without prejudice.

17

18
         IT IS SO ORDERED.
19

20
         DATED: 3/19/2020.
21

22

23                                             ____________________________
                                               HON. CATHY ANN BENCIVENGO
24                                             UNITED STATES DISTRICT COURT JUDGE
25

26

27

28



30
